O’NIELL, J.
The defendant was accused of violating an ordinance of the police jury of the parish of Terrebonne, requiring the owners to dip their cattle, for the eradication of fever-carrying ticks. He filed a demurrer to the bill of information, contending that the police jury had no authority to enact the ordinance. Judgment was rendered in his favor, sustaining the demurrer. The state prosecutes this appeal.
The issues presented in this case are the same that were decided to-day in the case of State v. Abe Malone (No. 22,838) 76 South. 790, ante, p. 331.
For the reasons assigned in the decision of that case, the judgment appealed from is annulled, and it is ordered that this case be remanded to the district court to be proceeded with according to law and to the views expressed in the opinion referred to.